          Case 2:20-cv-01614-GGG Document 5 Filed 03/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DEMETRIUS DESHAWN ROBERTSON                                                     CIVIL ACTION

 VERSUS                                                                             NO. 20-1614

 SHERIFF RANDY SMITH                                                            SECTION: “T”(1)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       New Orleans, Louisiana, this _____
                                     31st day of _______________,
                                                     March        2021.




                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE
